                                            Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 15-cv-4417-JST
                                            ZEROCLICK, LLC,
                                   8                                                         ORDER TO SHOW CAUSE AND
                                                          Plaintiff,                         VACATING HEARINGS
                                   9               v.                                        Re: ECF No. 107
                                  10
                                            APPLE INC.,
                                  11                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the Court is Defendant Apple Inc.’s motion to dismiss this action for lack of

                                  15   standing. For the reasons set forth below, the Court will order Plaintiff Zeroclick, LLC, to show

                                  16   cause why this action should not be dismissed for lack of standing and lack of subject matter

                                  17   jurisdiction.

                                  18   I.       BACKGROUND AND PROCEDURAL HISTORY

                                  19            Plaintiff Zeroclick, LLC (“Zeroclick I”), alleges that Apple’s products infringe certain

                                  20   claims of two of its patents (“patents-in-suit”): (1) claims 2 and 52 of United States Patent Number

                                  21   7,818,691 (“’691 patent”); and (2) claim 19 of United States Patent Number 8,549,443 (“’443

                                  22   patent”). The patents-in-suit are both entitled “Zeroclick.” ECF No. 1-1 at 2; ECF No. 1-2 at 2.

                                  23   The patents essentially share a specification and claim priority to a United Kingdom patent

                                  24   application filed on May 11, 2000.

                                  25            On August 16, 2016, the Court issued a claim construction order, in which it concluded

                                  26   that claims 2 and 52 of the ’691 patent, and claim 19 of the ’443 patent, were invalid for

                                  27   indefiniteness. ECF No. 60.

                                  28            On June 1, 2018, the Federal Circuit reversed this Court’s claim construction order.
                                             Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 2 of 10




                                   1   Zeroclick, LLC v. Apple Inc., 891 F.3d 1003 (Fed. Cir. 2018). The court of appeals held that this

                                   2   Court erred in concluding that two disputed terms were means-plus-function terms under 35

                                   3   U.S.C. § 112, ¶ 6. Id. at 1006-07. It reasoned that, because neither of the terms in question uses

                                   4   the word “means,” Apple was required to rebut the presumption that 35 U.S.C. § 112, ¶ 6 does not

                                   5   apply to either term, but Apple had failed to do so. Id. at 1007-08. Accordingly, the Federal

                                   6   Circuit vacated the judgment and remanded the action to this Court for further proceedings. Id. at

                                   7   1009.

                                   8            Following remand, the Court conducted a case management conference and invited the

                                   9   parties to propose constructions for disputed limitations in light of the Federal Circuit’s opinion.

                                  10   The parties requested that the Court construe the limitations based on the parties’ existing briefs

                                  11   and without entertaining further argument.

                                  12            On June 25, 2019, the Court entered a second claim construction order. ECF No. 77.
Northern District of California
 United States District Court




                                  13   Discovery closed on November 1, 2019. ECF No. 82.

                                  14            Apple then filed a motion for judgment on the pleadings, ECF No. 88, and a motion for

                                  15   summary judgment, ECF No. 96. The motion for judgment on the pleadings is under submission,

                                  16   and the motion for summary judgment, and related motions to exclude expert testimony, are

                                  17   scheduled for oral argument on May 6, 2020.

                                  18            On March 2, 2020, Apple moved to dismiss this action for lack of standing. ECF No. 107.

                                  19   That motion is also scheduled for oral argument on May 6, 2020.

                                  20   II.      UNDISPUTED FACTS1

                                  21            On May 14, 2015, the patentee, Dr. Ness Stewart Irvine, transferred “all rights” to the

                                  22   patents-in-suit to InterAD Technologies, LLC. ECF No. 107-3 at 4-7. On May 19, 2015, InterAD

                                  23   assigned the patents-in-suit to Zeroclick I. ECF No. 107-4 at 2. On May 20, 2015, InterAD

                                  24   changed its name to Zeroclick, LLC. Id. at 4.

                                  25

                                  26
                                  27
                                       1
                                        No party disputes the authenticity or accuracy of the documents discussed herein, or their
                                  28   contents, which were filed by Apple and Zeroclick in connection with the present motion.
                                                                                         2
                                            Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 3 of 10




                                   1           Documents generated from the website of the Office of the Comptroller of Texas state that

                                   2   Zeroclick I was formed in Texas as a limited liability company, that it was registered on May 3,

                                   3   2007, and that its Texas taxpayer number is 32031452835. ECF No. 107-8 at 3.

                                   4           On September 25, 2015, Zeroclick I filed this action against Apple, alleging that it was the

                                   5   “owner and assignee” of the patents-in-suit. ECF No. 1 ¶ 7.

                                   6           On December 1, 2017, Zeroclick I was terminated as a limited liability company by Erich

                                   7   Spangenberg, who is listed on the Certificate of Termination as the only “governing person” of

                                   8   Zeroclick I. ECF No. 107-10 at 2. The Certificate of Termination further provides that the

                                   9   termination was the result of a “voluntary decision to wind up the entity” that was made in

                                  10   accordance with Texas law and “the governing documents of the entity.” Id. at 3. The termination

                                  11   became effective on December 1, 2017. Id.

                                  12           Zeroclick I has not filed any documents in response to the present motion to dismiss
Northern District of California
 United States District Court




                                  13   showing what happened to Zeroclick I or its assets, including the patents-in-suit, after it was

                                  14   terminated on December 1, 2017.

                                  15           On July 30, 2019, pursuant to a “Transfer of Ownership Agreement,” non-party Granicus

                                  16   IP, LLC, transferred ownership of Zeroclick I to Dr. Irvine. ECF No. 111-1 at 2. The agreement

                                  17   states that Granicus IP, LLC, was the “sole member” of Zeroclick I at the time of the transfer. Id.

                                  18   The agreement does not indicate what assets, if any, were held by Zeroclick I at the time of the

                                  19   transfer.

                                  20           On November 6, 2019, Dr. Irvine formed a new Zeroclick entity (“Zeroclick II”), which,

                                  21   like Zeroclick I, is also named Zeroclick, LLC. ECF No. 108-8 (operating agreement). Dr. Irvine

                                  22   is the sole member of Zeroclick II. Id. at 2. Documents generated from the website of the Office

                                  23   of the Comptroller of Texas state that Zeroclick II was formed in Texas, that it was registered on

                                  24   November 6, 2019, and that its Texas taxpayer number is 32072461745. ECF No. 107-8 at 4. The

                                  25   taxpayer number of Zeroclick II is different from the taxpayer number of Zeroclick I. See id. at 2-

                                  26   4.

                                  27           On January 14, 2020, Dr. Irvine entered into an “Assignment Agreement” with Zeroclick II

                                  28   in which Dr. Irvine assigned to Zeroclick II “all rights” to the patents-in-suit. ECF No. 108-10 at
                                                                                         3
                                          Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 4 of 10




                                   1   2. This Assignment Agreement, which has not been recorded with the United States Patent

                                   2   Office, is silent as to how Dr. Irvine came to own any of the rights to the patents-in-suit that he

                                   3   purportedly assigned to Zeroclick II under the terms of that contract.

                                   4          On February 12, 2020, Dr. Irvine was deposed in connection with this action. ECF No.

                                   5   108-6. He testified that he created a “brand new” entity that is also called Zeroclick, that he “got

                                   6   [his] patents back,” and that he “put them into this new company and I’m continuing the original

                                   7   lawsuit that was started by them.” Id. at 4-5 (Dr. Irvine deposition testimony). When asked

                                   8   whether he had “signed any assignments from a previous company called Zeroclick to a brand

                                   9   new company called Zeroclick,” Dr. Irvine responded that he had. Id.

                                  10          On February 26, 2020, Zeroclick I served supplemental responses to Apple’s first set of

                                  11   interrogatories, which state, in relevant part:

                                  12                  On July 30, 2019, the sole member of Zeroclick, LLC transferred
Northern District of California
 United States District Court




                                                      ownership in that entity to Dr. Nes Irvine, making him the sole
                                  13                  member. Subsequently, Dr. Irvine dissolved the existing
                                                      Zeroclick, LLC entity and reincorporated the entity (still Zeroclick,
                                  14                  LLC) with a new operating agreement. Dr. Irvine further executed
                                                      a confirmatory assignment of the patents-in-suit to the new entity.
                                  15

                                  16   ECF No. 107-9 at 3.

                                  17   III.   LEGAL STANDARD

                                  18          “Standing to sue is a threshold requirement in every federal action. Standing must be

                                  19   present at the time the suit is brought. The party bringing the action bears the burden of

                                  20   establishing that it has standing.” Sicom Sys., Ltd. v. Agilent Techs., Inc., 427 F.3d 971, 975-76

                                  21   (Fed. Cir. 2005) (internal citations omitted). A party bringing an infringement action “must meet

                                  22   both constitutional and prudential standing requirements.” Morrow v. Microsoft Corp., 499 F.3d

                                  23   1332, 1338 (Fed. Cir. 2007).

                                  24          “To demonstrate the minimal constitutional standing requirements have been satisfied, ‘[a]

                                  25   plaintiff must allege personal injury fairly traceable to the defendant’s allegedly unlawful conduct

                                  26   and likely to be redressed by the requested relief.’” Id. at 1338-39 (citations omitted, alterations in

                                  27   original). “These requirements have been described as the injury in fact, traceability, and

                                  28   redressability inquiries.” Id. at 1339. “Constitutional injury in fact occurs when a party performs
                                                                                         4
                                         Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 5 of 10




                                   1   at least one prohibited action with respect to the patented invention that violates the[] exclusionary

                                   2   rights” bestowed by a patent grant, which include “the legal right to exclude others from making,

                                   3   using, selling, or offering to sell the patented invention in the United States, or importing the

                                   4   invention.” Id. (citations omitted). “The party holding the exclusionary rights to the patent suffers

                                   5   legal injury in fact.” Id. An entity that “lacks injury in fact” because it does not hold title to the

                                   6   exclusionary rights to the patent “lacks standing to be a party” under Article III in an action for

                                   7   patent infringement. Id. at 1341.

                                   8           Prudential standing exists where the requirements set forth in the Patent Act for bringing a

                                   9   civil action are satisfied. “The Patent Act provides that ‘[a] patentee shall have remedy by civil

                                  10   action for infringement of his patent.’” Sicom Sys., 427 F.3d at 976 (quoting 35 U.S.C. § 281).

                                  11   “The term ‘patentee’ comprises ‘not only the patentee to whom the patent was issued but also the

                                  12   successors in title to the patentee.’” Id. (quoting 35 U.S.C. § 100(d)). “However, if the patentee
Northern District of California
 United States District Court




                                  13   transfers all substantial rights under the patent, it amounts to an assignment and the assignee may

                                  14   be deemed the effective patentee under 35 U.S.C. § 281 for purposes of holding constitutional

                                  15   standing to sue another for patent infringement in its own name.” Id. (citations omitted).

                                  16   IV.     DISCUSSION

                                  17           Apple moves to dismiss this action with prejudice on the ground that Zeroclick I lacks

                                  18   standing to sue for infringement of the patents-in-suit. Apple argues that Zeroclick I has been

                                  19   dissolved and lost ownership of the patents-in-suit, which caused it to lose standing in this action.

                                  20   Apple further argues that Zeroclick II cannot be substituted as a plaintiff because the record shows

                                  21   a break in the chain of title with respect to the patents-in-suit, and as a result of that break,

                                  22   Zeroclick I has not shown that Zeroclick II owns the patents-in-suit and has standing to sue for

                                  23   infringement thereof. In the alternative to dismissal of this action with prejudice, Apple requests

                                  24   that the Court strike all proceedings during which Zeroclick I lacked standing.

                                  25           Zeroclick I opposes the motion, arguing that there is no standing defect because it is not

                                  26   the case that “there are two Zeroclicks,” as Zeroclick, LLC, was merely “re-formed” by Dr. Irvine

                                  27   with a new operating agreement ECF No. 111 at 4-5. In apparent contradiction to that argument,

                                  28
                                                                                           5
                                         Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 6 of 10




                                   1   Zeroclick also contends that any standing defect can be cured by “order[ing] an amendment to

                                   2   conform to proof” that Zeroclick II is the “successor in interest” to Zeroclick I. Id.

                                   3          The Court concludes, based on the record before it, that Zeroclick I lacks standing and that

                                   4   Zeroclick II cannot be substituted as a plaintiff because Zeroclick I has not shown that Zeroclick II

                                   5   has standing to sue for infringement of the patents-in-suit.

                                   6          It is undisputed that Zeroclick I was dissolved by Dr. Irvine at some point after July 30,

                                   7   2019, and that it no longer holds any legal right to the patents-in-suit. Accordingly, Zeroclick I

                                   8   has lost constitutional standing to prosecute this patent-infringement action, rendering this action

                                   9   moot. See Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d 1198, 1202-03 (Fed. Cir.

                                  10   2005) (holding that the plaintiff in patent-infringement action lost standing by assigning all rights

                                  11   to the asserted patents to a non-party entity and that “the case became moot” as a result of the

                                  12   plaintiff’s loss of standing); King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1282-83
Northern District of California
 United States District Court




                                  13   (Fed. Cir. 2010) (holding that a party’s assignment of “all its interests” in the patents-in suit,

                                  14   including “any rights it may have” to sue the opposing party for damages, rendered the action

                                  15   devoid of any “actual case or controversy” as between those parties).

                                  16          Zeroclick I argues that its dissolution and loss of rights to the patents-in-suit did not create

                                  17   a standing defect because Zeroclick I was “re-formed” by Dr. Irvine under a new operating

                                  18   agreement and, as a result of that “re-formation,” it is not the case that “there are two Zeroclicks.”

                                  19   ECF No. 111 at 4-5. Zeroclick I, however, points to no evidence or authority to support its theory

                                  20   that Zeroclick I and Zeroclick II are the same entity. Further, Dr. Irvine’s own deposition

                                  21   testimony, and other documents submitted by Apple, contradict the notion that Zeroclick I and

                                  22   Zeroclick II are the same entity. See ECF No. 108-6 at 4-5 (Dr. Irvine’s deposition testimony

                                  23   stating that he created a “brand new company” also called Zeroclick, LLC); ECF No. 108-8

                                  24   (operating agreement of Zeroclick II, stating that Zeroclick II was “formed” on November 6,

                                  25   2019); ECF No. 107-8 at 2-4 (documents generated from the website of the Texas Office of the

                                  26   Comptroller showing that Zeroclick I and Zeroclick II have different taxpayer numbers, dates of

                                  27   registration, registered addresses, and registered agents). Accordingly, the Court cannot find that

                                  28   no standing defect exists on the basis that Zeroclick I and Zeroclick II are the same entity.
                                                                                          6
                                         Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 7 of 10




                                   1          Zeroclick I next argues that, even if a standing defect was created by its dissolution and

                                   2   loss of rights with respect to the patents-in-suit, that defect can be cured by substituting Zeroclick

                                   3   II as plaintiff. ECF No. 111 at 6. But, because Zeroclick I has not established that Zeroclick II

                                   4   has any rights to the patents-in-suit, the Court cannot conclude that the standing defect that has

                                   5   mooted this action can be cured by substituting Zeroclick II as plaintiff.

                                   6          Substitution of the plaintiff can cure a standing defect in a patent-infringement action only

                                   7   where the Court can conclude that the new plaintiff has standing to sue for infringement. See, e.g.,

                                   8   Insituform Techs., Inc. v. Cat Contracting, Inc., 385 F.3d 1360, 1371-72 (Fed. Cir. 2004)

                                   9   (allowing joinder of new owner of patent rights where assignment of patent rights to the new

                                  10   owner was not disputed); Morrow, 499 F.3d at 1343 (holding that, “[t]o demonstrate entitlement to

                                  11   join” a patent infringement suit as plaintiff, an entity “must have the right to exclude others from

                                  12   making, using, or selling the invention in the United States”). To have standing to sue for patent
Northern District of California
 United States District Court




                                  13   infringement, the new plaintiff must have “sufficient exclusionary rights” in the patent-in-suit such

                                  14   that it suffers an injury in fact from infringing activities. See Morrow, 499 F.3d at 1341. To

                                  15   determine whether an entity has sufficient exclusionary rights to have standing to sue for

                                  16   infringement, the Court must “trace the chain of title to the patent.” Enzo APA & Son, Inc. v.

                                  17   Geapag A.G., 134 F.3d 1090, 1092 (Fed. Cir. 1998).

                                  18          Here, there is a gap in the chain of title with respect to the patents-in-suit that prevents the

                                  19   Court from concluding that Zeroclick II has sufficient exclusionary rights to be a plaintiff in this

                                  20   patent-infringement action. This gap starts when Zeroclick I was terminated in 2017, and ends in

                                  21   January 2020, when Dr. Irvine assigned the rights he purportedly had to the patents-in-suit to

                                  22   Zeroclick II. Zeroclick I has submitted no evidence to show what happened to the ownership of

                                  23   the rights to the patents-in-suit during that timeframe. Zeroclick also has not cited any authority

                                  24   showing that a standing defect like the one here can be cured by substituting a new plaintiff when

                                  25   the record shows a break in the chain of title. In the absence of evidence establishing that

                                  26   sufficient exclusionary rights to the patents-in-suit were assigned to Dr. Irvine before he assigned

                                  27   any such rights to Zeroclick II in January 2020, Zeroclick II would appear to have no standing.

                                  28   See Abraxis Bioscience, Inc. v. Navinta LLC, 625 F.3d 1359, 1367-68 (Fed. Cir. 2010) (vacating
                                                                                          7
                                         Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 8 of 10




                                   1   district court’s denial of motion to dismiss for lack of standing on the ground that a break in the

                                   2   chain of title to patents defeated standing).

                                   3           Zeroclick I does not dispute that it was terminated in December 2017 pursuant to the

                                   4   Certificate of Termination filed with the Texas Secretary of State. See ECF No. 107-10 at 2.

                                   5   Zeroclick I has submitted no evidence to show what happened to Zeroclick I’s assets, including

                                   6   the patents-in-suit, as a result of that termination. The only document that Zeroclick I submitted in

                                   7   response to Apple’s present motion to dismiss shows that the ownership of Zeroclick I was

                                   8   transferred to Dr. Irvine in July 2019 pursuant to a “Transfer of Ownership Agreement” with non-

                                   9   party Granicus IP, LLC. ECF No. 111-1 at 2. The agreement, however, does not indicate what

                                  10   assets, if any, were held by Zeroclick I at the time of this transfer. Id. The agreement also is silent

                                  11   as to the patents-in-suit.

                                  12           Zeroclick I argues in a footnote, without pointing to any evidence or authority, that all
Northern District of California
 United States District Court




                                  13   rights to the patents-in-suit remained with Zeroclick I between its 2017 termination until

                                  14   ownership of Zeroclick I was transferred to Dr. Irvine in 2019. See ECF No. 111 at 5 n.1. But the

                                  15   Court cannot simply assume, based on Zeroclick I’s arguments alone, that ownership of all rights

                                  16   to the patents-in-suit remained with Zeroclick I notwithstanding its termination in 2017, because

                                  17   Texas law, which applies to entities formed in that state, requires that the assets of a limited

                                  18   liability company be distributed to creditors and owners before it is terminated. See, e.g., Tex.

                                  19   Bus. Orgs. Code § 11.053 (providing that an entity “in the process of winding up shall apply and

                                  20   distribute its property to discharge, or make adequate provision for the discharge of, all of the

                                  21   domestic entity’s liabilities and obligations,” and, after that is done, the “entity shall distribute the

                                  22   remainder of its property, in cash or in kind, to the domestic entity’s owners according to their

                                  23   respective rights and interests”); Tex. Bus. Orgs. Code § 11.101 (“On completion of the winding

                                  24   up process . . . a filing entity must file a certificate of termination in accordance with Chapter 4.”).

                                  25   There is nothing in the record to support the notion that Zeroclick I retained any of its assets,

                                  26   including ownership of the patents-in-suit, notwithstanding its winding-up and termination in

                                  27   2017. As noted above, Dr. Irvine was not an owner of Zeroclick I until July 2019, so the Court

                                  28
                                                                                           8
                                           Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 9 of 10




                                   1   cannot assume that he received any rights to the patents-in-suit as a result of the winding-up and

                                   2   termination of Zeroclick I in 2017.

                                   3           Further, Zeroclick I has not explained how ownership of Zeroclick I could have been

                                   4   transferred to Dr. Irvine in July 2019 even though Zeroclick I was terminated in 2017.

                                   5           Further still, the transfer of ownership of Zeroclick I to Dr. Irvine in July 2019 does not

                                   6   establish, or even suggest, that ownership of any rights to the patents-in-suit, which is the

                                   7   ownership that matters to the analysis here,2 was transferred to Dr. Irvine at that time. Even if the

                                   8   Court assumes that Zeroclick I retained ownership of the patents-in-suit despite the 2017

                                   9   termination, such that Zeroclick I still owned all rights to the patents at the time Dr. Irvine became

                                  10   the owner of Zeroclick I in July 2019, that still would not show that Dr. Irvine became the owner

                                  11   of any rights to the patents-in-suit when he became the owner of Zeroclick I. Ownership of the

                                  12   patents-in-suit would have remained with Zeroclick I in the absence of an assignment of the
Northern District of California
 United States District Court




                                  13   patents-in-suit from Zeroclick I to Dr. Irvine. There is no evidence of any such assignment.

                                  14           Notably, Dr. Irvine was asked at his deposition whether he had “signed any assignments

                                  15   from a previous company called Zeroclick to a brand new company called Zeroclick,” and he

                                  16   responded that he had. See ECF No. 108-6 at 4-5. Zeroclick I has not filed the purported

                                  17   assignments of the patents-in-suit from Zeroclick I to Zeroclick II.

                                  18           In the absence of a showing that Zeroclick II has sufficient exclusionary rights with respect

                                  19   to the patents-in-suit, Zeroclick II lacks injury in fact and therefore lacks constitutional standing to

                                  20   be a plaintiff in this patent-infringement action. Accordingly, the Court concludes, based on the

                                  21

                                  22

                                  23
                                       2
                                         Dr. Irvine’s acquisition of Zeroclick I in July 2019 does not establish that Dr. Irvine also
                                  24   acquired ownership of any patent rights that Zeroclick I might have held at that time. The Federal
                                       Circuit has recognized that there is a difference between having a beneficial interest in an entity
                                  25   that possesses rights to a patent, and having ownership of rights to the patent itself. The latter is
                                       relevant and material to the standing inquiry; the former is not. See, e.g., Morrow, 499 F.3d at
                                  26   1343 (holding that an entity’s “beneficial ownership interest” in another company that held rights
                                       to the patent-in-suit “does not affect the outcome of [the] standing analysis” because “whatever
                                  27   interests in the ’647 patent may flow to [the first entity] in the future are insufficient to convert its
                                       equitable future interests in the patent into full legal exclusionary interests” that would permit the
                                  28   first entity to sue in the present suit).
                                                                                           9
                                         Case 4:15-cv-04417-JST Document 129 Filed 04/23/20 Page 10 of 10




                                   1   current record, that the standing defect created by Zeroclick I’s dissolution and loss of rights to the

                                   2   patents-in-suit cannot be cured by substituting Zeroclick II as plaintiff.

                                   3   V.      CONCLUSION

                                   4           For the foregoing reasons, the Court orders Zeroclick I to show cause why this action

                                   5   should not be dismissed for lack of standing. Within 21 days of the date this order is filed,

                                   6   Zeroclick I shall file a brief and supporting evidence establishing the chain of title to the patents-

                                   7   in-suit, from Zeroclick I’s termination in 2017 until January 2020, when Dr. Irvine transferred to

                                   8   Zeroclick II the rights he purportedly had to the patents-in-suit. Apple may file a response to

                                   9   Zeroclick I’s brief within seven days of the date Zeroclick I’s brief is filed. At that time, the Court

                                  10   will take Apple’s motion to dismiss for lack of standing under submission without a hearing.

                                  11           The hearings on Apple’s motion to dismiss for lack of standing, Apple’s motion for

                                  12   summary judgment, and motions to exclude expert testimony related to Apple’s motion for
Northern District of California
 United States District Court




                                  13   summary judgment, which are currently scheduled for May 6, 2020, are vacated. The Court may

                                  14   reschedule these hearings to a later date if the Court, in its discretion, finds that a hearing is

                                  15   necessary.

                                  16           IT IS SO ORDERED.

                                  17   Dated: April 23, 2020
                                                                                          ______________________________________
                                  18
                                                                                                        JON S. TIGAR
                                  19                                                              United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          10
